DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
Acknowledgement is made of the amendment to the specification.  The previous objection to the specification is withdrawn in view of the amendment submitted 3/4/22.

Allowable Subject Matter
Claims 1-2, 4-8, 10-14, 16-18 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art includes Imai (US20180052117 herein after “Imai”), Matsuishi (JP2006313160 herein after “Matsuishi”).
	Imai teaches a determination of out-of-plane displacement.  However, Imai fails to teach, suggest, or make obvious the use of both an enlarged and reduced version of the reference image in determining the out-of-plane displacement. 
	Matsuishi teaches measuring displacement amount in a structure using images. Matsuishi teaches the use of an enlarged portion of the image [0022].  Matsuishi fails to teach, suggest, or make obvious the use of a reduced reference image and using the enlarged and reduced image to determine normal-direction displacement. 
	The prior art, whether considered alone or in combination, fails to teach, suggest, or make obvious a determination of out-of-plane (or normal-direction) displacement is determined as follows: wherein the surface-direction displacement calculation unit sets one of the time-series images as a reference image, and another image as a processing image, compares and matches the processing image with the reference image, specifies a position of the measurement target area that has the highest matching level, and calculates a displacement in the surface direction of the measurement target area, the normal-direction displacement calculation unit creates an enlarged image and a reduced image of the reference image by setting the central positions of the enlarged image and the reduced image based on the displacement in the surface direction of the measurement target area, and the normal-direction displacement calculation unit further compares and matches the processing image with the enlarged image and the reduced image, specifies the enlarged image or the reduced image that has the highest matching level, calculates a magnification of the processing image relative to the reference image, and regards the calculated magnification as a displacement in the normal direction of the measurement target area.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US20180209883 teaches cameras to detect structural rigidity.  Calculates Di(x, y) and discusses Di(x, y, z) using a plurality of cameras [0135]. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN MORELLO whose telephone number is (313)446-6583. The examiner can normally be reached M-F 9-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on 571-272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/JEAN F MORELLO/Examiner, Art Unit 2861                                                                                                                                                                                           3/17/22

/NIMESHKUMAR D PATEL/Supervisory Patent Examiner, Art Unit 2861